Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 1 of 27 PageID #: 309




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  AGUDATH ISRAEL OF AMERICA, AGUDATH
  ISRAEL OF KEW GARDEN HILLS, AGUDATH                      No. 20-cv-04834
  ISRAEL OF MADISON, AGUDATH ISRAEL OF
  BAYSWATER, RABBI YISROEL REISMAN,
  RABBI MENACHEM FEIFER, STEVEN
  SAPHIRSTEIN,

                      Plaintiffs,

          -against-

  Andrew M. Cuomo, Governor of the State of New York
  in his official capacity,

                      Defendant.



   GOVERNOR ANDREW M. CUOMO’S MEMORANDUM OF LAW IN OPPOSITION
    TO PLAINTIFFS’ MOTION FOR A TEMPORARY RESTRAINING ORDER AND
                       PRELIMINARY INJUNCTION


                                                LETITIA JAMES
                                                Attorney General of the State of New York
                                                Attorney for Defendant Andrew M. Cuomo
                                                28 Liberty Street
                                                New York, New York 10005


  TODD A. SPIEGELMAN
  ERIN R. MCALISTER
  MARYAM JAZINI-DORCHEH
  Assistant Attorneys General
    of Counsel
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 2 of 27 PageID #: 310




                                                    TABLE OF CONTENTS
                                                                                                                                        Page
 PRELIMINARY STATEMENT .................................................................................................... 1
 FACTUAL BACKGROUND ......................................................................................................... 1
 A.      The COVID-19 Pandemic And The State’s Early Response................................................. 3
 B.      New York’s Phased Reopening ............................................................................................. 4
 C.      The Pandemic Is Not Over ..................................................................................................... 5
 THE PRESENT LAWSUIT AND MOTION FOR A TEMPORARY RESTRAINING
 ORDER AND PRELIMINARY INJUNCTION ............................................................................ 8
 STANDARD OF REVIEW ............................................................................................................ 9
 ARGUMENT ................................................................................................................................ 10
 I. PLAINTIFF CANNOT ESTABLISH A LIKELIHOOD OF SUCCESS ON THE
    MERITS .................................................................................................................................. 10
      A.      The Executive Order Should Be Upheld Under The Jacobson Standard ...................... 10
      B.      The Executive Order Does Not Violate The First Amendment ..................................... 14
              1. The Executive Order Is Facially Neutral And Does Not Prevent Plaintiffs’ Free
                 Exercise Of Religion ................................................................................................ 14
              2. The Executive Order Does Not Discriminate Against Religious Practice
                 Because It Does Not Permit “Comparable” Secular Conduct ................................. 16
              3. The Executive Order Does Not Target Conduct Because Of Its Religious
                 Motivation, Nor Does It Target The Orthodox Jewish Community ........................ 19
              4. Even If Strict Scrutiny Applies – Which It Does Not – Plaintiffs’ Claims
                 Would Still Fail ........................................................................................................ 20
 II. THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH IN
     FAVOR OF NEW YORK’S MISSION TO PROTECT ITS CITIZENS FROM A
     GLOBAL PANDEMIC .......................................................................................................... 22
 III. PLAINTIFF HAS NOT SHOWN A LIKELIHOOD OF IRREPARABLE HARM .............. 24
 CONCLUSION ............................................................................................................................. 25




                                                                        i
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 3 of 27 PageID #: 311




        Defendant Andrew M. Cuomo, sued in his official capacity as Governor of the State of

 New York (“Governor Cuomo” or “Governor”), respectfully submits this memorandum of law,

 together with the accompanying Declaration of Dr. Elizabeth M. Dufort, Director of the Division

 of Epidemiology at the New York State Department of Health (“Dufort Decl.”), in opposition to

 Plaintiffs’ motion for a temporary restraining order and preliminary injunction, ECF No. 2.

                                 PRELIMINARY STATEMENT

        The State of New York, along with the rest of the world, continues to confront the

 greatest public health crisis in living memory. The COVID-19 pandemic has caused over 16,000

 deaths in New York City alone—an enormous number that could have been far higher had the

 State not taken urgent action to halt the spread of the virus by mandating temporary restrictions

 on businesses and social gatherings. Thanks to these measures, New York was able to flatten the

 curve for new infections and fatalities and is now working toward lifting restrictions in a

 measured way, balancing the lives, health, and safety of its citizens with the need to protect their

 livelihoods. But the danger of a resurgence in cases remains clear and present, and certain areas

 of the State are already seeing such a resurgence. As a result, Governor Cuomo issued Executive

 Order 202.68 (“EO 202.68”) in order to target and restrict gatherings in these hot spots and to

 stop any spikes in cases before they increase exponentially, as happened earlier in the year.

        By this lawsuit, Plaintiffs would unfortunately hamper these efforts by enjoining

 Governor Cuomo’s Executive Order designed to quash the developing case spikes in these

 COVID-19 hots spots. Plaintiffs, an Orthodox Jewish organization, synagogues and rabbis, seek

 a temporary restraining order and preliminary injunction against EO 202.68. They urge the Court

 to overlook the rising COVID-19 cases so to ensure they can have large gatherings over the

 upcoming Jewish holidays, even while COVID-19 cases are increasing significantly in their

 neighborhoods and despite the risks posed by potential super-spreading events. Plaintiffs’ motion

                                                  1
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 4 of 27 PageID #: 312




 is fatally flawed because it cannot meet any of the elements required to obtain preliminary relief.

         First, there is no clear or substantial likelihood of success on the merits. See Point I, infra.

 Plaintiffs’ case fails because the Executive Order is rationally related to the government’s critical

 interest in avoiding spikes in COVID-19 cases and the concomitant threat to public health. In

 addition, Plaintiffs flatly err in claiming that EO 202.68 targets religious gatherings, and the

 Orthodox Jewish community specifically, or has less restrictive limitations for secular activities.

 Regardless, even if strict scrutiny applied here (and it does not), the fight against COVID-19 is a

 governmental interest of the highest order, and the Executive Order is narrowly tailored to meet

 that interest because it focuses on restricting gatherings in and around areas where the pandemic

 cases are spiking.

         Second, the balance of equities and the public interest tip overwhelmingly in favor of

 New York’s mission to protect New Yorkers from the imminent dangers presented by COVID-

 19. See Point II, infra.

         Finally, Plaintiffs cannot establish irreparable harm, given that EO 202.68 permits

 religious gatherings in all three impacted zones just with restricted capacity. See Point III, infra.

         Accordingly, Plaintiffs’ motion for a temporary restraining order and preliminary

 injunction should be denied.

                                       FACTUAL BACKGROUND

         The ongoing COVID-19 pandemic has caused over 25,000 deaths in New York State,

 over 16,000 of which were in New York City alone, and hundreds of thousands of deaths

 worldwide.1 New York was, for much of this spring, the global epicenter of the crisis.2 Thanks to



 1
   Fatalities, New York State Department of Health (“DOH”), https://covid19tracker.health.ny.gov/views/NYS-
 COVID19-Tracker/NYSDOHCOVID-19Tracker-Fatalities?:embed=yes&:toolbar=no&:tabs=n.
 2
   See https://nyti.ms/3kUJgbs.

                                                        2
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 5 of 27 PageID #: 313




 the lifesaving efforts of medical professionals, essential workers, state and local governments,

 and ordinary New Yorkers who have heeded calls to shelter-in-place and practice social

 distancing, this State’s daily death toll has been reduced from a peak of approximately 800 per

 day to an average of less than 10 per day.3 The threat is not over, however, as hundreds of New

 Yorkers remain hospitalized.4 Continued vigilance is essential in order to prevent a deadly

 second wave of the pandemic from afflicting the State and requiring additional extensive

 shutdowns of schools and businesses. See generally Dufort Decl. ¶¶ 45-46.

            A.       The COVID-19 Pandemic And The State’s Early Response

            COVID-19 is a highly infectious and potentially deadly respiratory disease caused by a

 newly discovered coronavirus that spreads easily from person-to-person. Dufort Decl. ¶ 7, Ex. B.

 Because there is no pre-existing immunity against this new virus, it has spread worldwide in an

 exceptionally short period of time. On January 31, 2020, the World Health Organization

 (“WHO”) declared a “public health emergency of international concern.” Dufort Decl. ¶ 9, Ex.

 C. Less than two months later, on March 11, 2020, WHO characterized the COVID-19 outbreak

 as a pandemic. Dufort Decl. ¶ 10, Ex. D.

            On March 7, 2020, pursuant to N.Y. Exec. Law § 29, Governor Cuomo issued Executive

 Order 202, implementing the State Comprehensive Emergency Management Plan and declaring

 a statewide disaster emergency. Dufort Decl. Ex. I. By Executive Order 202, the Governor

 suspended all State and local laws, rules, and regulations to the extent necessary to address the

 COVID-19 emergency. Id. Following the issuance of Executive Order 202, Governor Cuomo

 issued multiple supplemental Executive Orders, continuing the temporary suspension and

 modification of certain laws relating to the state of emergency. See, e.g., Dufort Decl. ¶¶ 29-36.


 3
     See New York, Covid Tracking Project, https://covidtracking.com/data/state/new-york#historical.
 4
     See id.

                                                            3
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 6 of 27 PageID #: 314




        Among the more important measures the Governor adopted as part of the New York on

 PAUSE initiative were restrictions on non-essential gatherings. Specifically, on March 23, 2020,

 the Governor issued Executive Order 202.10, which banned “[n]on-essential gatherings of any

 size for any reason.” Duford Decl. Ex. M.

        B.      New York’s Phased Reopening

        Over the course of May and June, as the State’s infection and death rates began to

 stabilize and then decline, New York transitioned from the “New York on PAUSE” initiative to

 the “New York Forward” initiative, a phased plan to guide the reopening of non-essential

 businesses. Dufort Decl. ¶¶ 38-41. The New York Forward initiative was intended to begin

 reopening New York’s economy in a slow, measured way that would prevent any new spikes in

 COVID-19 cases. See id. ¶¶ 38-41.

        On May 21, 2020, Governor Cuomo issued Executive Order 202.32, as part of the phased

 re-opening to permit non-essential outdoor gatherings of up to ten individuals for religious

 services or Memorial Day service or commemoration, provided the participants follow the social

 distancing and cleaning and disinfection protocols established by the New York State

 Department of Health (“DOH”). Dufort Decl. Ex. N.

        The following day, May 22, 2020, the Governor issued Executive Order 202.33, which

 further modified the ban to permit non-essential outdoor gatherings of up to ten individuals for

 any lawful purpose or reason, provided the participants follow the social distancing and cleaning

 and disinfection protocols established by DOH. Dufort Decl. Ex. O.

        On June 15, 2020, the Governor issued Executive Order 202.42, which extended

 Executive Order 202.33 until July 15, 2020, and further modified the restriction to permit non-

 essential outdoor gatherings of up to twenty-five individuals for any purpose or reason, provided

 the gathering was in a region that had reached Phase Three of the re-opening plan and the

                                                 4
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 7 of 27 PageID #: 315




 participants follow the social distancing, and cleaning and disinfection protocols established by

 DOH. Dufort Decl. Ex. P. Also on June 15, 2020, the Governor issued Executive Order 202.45,

 which permits non-essential gatherings of up to 50 individuals for any purpose or reason,

 provided the gathering is in a region that has reached phase four of the re-opening plan, and the

 participants follow the social distancing, cleaning, face covering, and disinfection protocols

 established by DOH. Dufort Decl. Ex. Q.

        Through this measured reopening plan, which has been data-driven and guided by public

 health experts, the State was able to keep the daily number of new infections and new deaths

 relatively flat at a time when cases were spiking throughout the rest of the country. Dufort Decl.

 ¶¶ 41-46.

        C.      The Pandemic Is Not Over

        Nevertheless, with the colder weather looming in due to the fall season, there is a greater

 potential for super-spreader gatherings where one individual can infect many others. Super-

 spreader events tend to happen in indoor spaces, with people in close proximity. Social occasions

 lead to more clusters than exposure in the workplace or home, and mass transmissions have

 occurred at weddings, temples, bars, and karaoke parties. And the risk is even higher if people

 are raising their voices in some way, such as singing or shouting. Dufort Decl. ¶ 65. Notably, the

 more people an individual interacts with at a gathering and the longer the interaction lasts, the

 higher the risk of becoming infected with COVID-19 and of the disease spreading. Id. ¶ 67. The

 spread of the disease expands out from the mass gathering as the people who contract it interact

 with others, potentially at other mass gatherings. Id. ¶ 68.

        Since early September 2020, DOH has observed clusters spike in a number of areas,

 including one large area in Brooklyn, two smaller areas in Queens, Broome County, Orange

 County, and in Rockland County. Id. ¶ 81. In the 20 zip codes that Governor Cuomo deemed

                                                   5
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 8 of 27 PageID #: 316




 most problematic, the positivity rate was 5.5 percent on Tuesday, far exceeding the 1.2 percent

 rate for the rest of the State.5 “Over the last week, the statewide rate of infection has regularly

 topped one percent—it was 1.45 percent in tests reported to the state on Monday—reflective of

 much higher rates of infection in hot spots.”6

         Responding to this new surge, on October 6, 2020, in a public briefing, Governor Cuomo

 announced “a new cluster action initiative” (“cluster initiative”) to address COVID-19 hot spots

 that have cropped up.7 The cluster initiative is composed of three steps: (1) take dramatic action

 within the cluster; (2) take action in the area surrounding the cluster to stop the spread; and (3)

 take precautionary action in the outlying communities. Dufort Decl. ¶ 91. The clusters were

 developed from data showing where COVID-19 positive cases are occurring.8

         EO 202.68 directs DOH to determine “areas in the State that required enhanced public

 health restrictions based upon cluster-based cases of COVID-19 at a level that compromises the

 State’s containment of the virus.” EO 202.68. The Order addresses these hot spots by creating

 three zones “[b]ased upon the severity of the cluster activity.” The “red zones” have experienced

 the sharpest in increase in COVID-19 cases, The rate of positive tests in the red zone in New

 York City is approximately 8%, whereas the rest of the City hovers at around 1%. Dufort Decl. ¶ 81.

         The most severe mitigation measures are in the “red zones,” with gradually fewer

 restrictions in “orange” and “yellow” zones as one moves further from the epicenter. Id. ¶ 83.

         Specifically, in the red zones, DOH shall adopt mitigation measures that, in essence,

 postpone all non-essential gatherings and close schools and non-essential businesses to the extent

 they operate in person:


 5
   https://www.nytimes.com/2020/10/06/nyregion/cuomo-shutdown-coronavirus.html.
 6
   https://www.nytimes.com/2020/10/06/nyregion/cuomo-shutdown-coronavirus.html.
 7
   https://www.governor.ny.gov/news/governor-cuomo-announces-new-cluster-action-initiative#initiativemaps
 8
   See https://www.governor.ny.gov/news/governor-cuomo-announces-new-cluster-action-initiative/

                                                       6
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 9 of 27 PageID #: 317




           “Non-essential gatherings of any size shall be postponed or cancelled”;

           “All non-essential businesses, as determined by the Empire State Development
            Corporation based upon published guidance, shall reduce in-person workforce by
            100%”;

           “[A]ny restaurant or tavern shall cease serving patrons food or beverages on-premises
            and may be open for takeout or delivery only”; and

           “[T]he local Department of Health shall direct closure of all schools for in-person
            instruction, except as otherwise provided in Executive Order.”

        However, unlike these schools, businesses, restaurants and bars, houses of worship in the

 red zone need only reduce capacity: “houses of worship shall be subject to a capacity limit of

 25% of maximum occupancy or 10 people, whichever is fewer.” Id.

        In moderate severity warning areas, or “orange zones,” DOH shall adopt mitigation

 measures that includes the “closure of all schools for in-person instruction” as well as the

 following other mitigation measures:

       “Non-essential gathering shall be limited to 10 people”;

       [C]ertain non-essential businesses, for which there is a higher risk associated with the
        transmission of the COVID-19 virus, including gyms, fitness centers or classes, barbers,
        hair salons, spas, tattoo or piercing parlors, nail technicians and nail salons,
        cosmetologists, estheticians, the provision of laser hair removal and electrolysis, and
        other personal care services shall reduce in-person workforce by 100%”; and

        “[A]ny restaurant or tavern shall cease serving patrons food or beverages inside on-
        premises but may provide outdoor services, and may be open for takeout or delivery,
        provided however, any one seated group or party shall not exceed 4 people.”
        However, unlike schools and personal care businesses, houses of worship in orange zones

 may remain open and are not limited to 10 people: “houses of worship shall be subject to a

 maximum capacity limit of the lesser of 33% of maximum occupancy or 25 people, whichever is

 fewer.” Id. (emphasis added).

        In precautionary or “yellow zones,” DOH has to adopt the following mitigation



                                                  7
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 10 of 27 PageID #: 318




  measures:

                “Non-essential gatherings shall be limited to no more than 25 people”;

                “[A]ny restaurant or tavern must limit any one seated group or party size to 4
                 people”; and

                 “[T]he Department of Health shall issue guidance by October 9, 2020 regarding
                 mandatory testing of students and school personnel, and schools shall adhere to such
                 guidance.”
             However, in yellow zones, houses of worship are not necessarily limited to 25 people, but

  instead are “subject to a capacity limit of 50% of its maximum occupancy and shall adhere to

  [DOH] guidance.”

             As Governor Cuomo explained at the October 8, 2020 press conference discussing the

  new cluster action initiative, “working with the top public health experts, New York State

  developed a science-based approach to attack these clusters and stop any further spread of the

  virus, including new rules and restrictions directly targeted to areas with the highest

  concentration of COVID cases and the surrounding communities.”9

             The key purpose of EO 202.68 is to tackle the risk posed by mass gatherings, including

  those taking place in houses of worship. Explaining the rationale behind EO 202.68, Governor

  Cuomo said: “A mass gathering causes infections, infections cause a cluster, a cluster causes

  community spread.” Schick Decl. Ex. F at 3. Stated another way, the EO effectively mitigates the

  risk of infection and reduces transmission by reducing density in places where people gather,

  including houses of worship. Dufort Decl. ¶ 65, 87.

        THE PRESENT LAWSUIT AND MOTION FOR A TEMPORARY RESTRAINING
                     ORDER AND PRELIMINARY INJUNCTION

             Plaintiffs, which include an Orthodox Jewish organization, synagogues, and rabbis, allege



  9
      See https://www.governor.ny.gov/news/governor-cuomo-announces-new-cluster-action-initiative

                                                          8
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 11 of 27 PageID #: 319




  that EO 202.68 violates their constitutional rights by limiting attendance at houses of worship

  that fall within “red,” “orange,” and “yellow” zones, particularly as Orthodox Jewish

  congregants get ready to celebrate three upcoming Jewish Holidays on October 9, 10, and 11.

  Compl. ¶¶ 74, 76, 97. Plaintiffs commenced this action by filing a complaint on or about October

  8, 2020. ECF No. 1 (“Complaint” or “Compl.”). The Complaint alleges only one count: that EO

  202.68 violates the Free Exercise Clause. First, Plaintiffs argue that EO 202.68 is facially

  discriminatory as the restrictions in each zone expressly impose gathering restrictions on “houses

  of worship.” Compl. ¶¶ 98-99. Second, Plaintiffs argue that EO 202.68 infringes on the religious

  practices of the Orthodox Jewish community, and “Defendants actions and contemporaneous

  statements establish this lack of neutrality.” Compl. ¶ 103.

          Plaintiffs filed their motion for a temporary restraining order and preliminary injunction

  on October 8, 2020, requesting that the Court enjoin Governor Cuomo from enforcing EO

  202.68 to restrict the gathering in Plaintiffs’ houses of worship effective on or about October 9,

  2020, which is the date on which the first of three successive Jewish holidays begin. ECF No. 2,

  Memorandum of Law in Support of Plaintiffs’ Motion for a Temporary Restraining Order and

  Preliminary Injunction (“Pl Br.”).

                                       STANDARD OF REVIEW

          The standard for determining whether to grant a motion for a temporary restraining order

  is identical to the standard for a preliminary injunction, Local 1814, Int’l Longshoreman’s Ass’n,

  AFL-CIO v. N.Y. Shipping Ass’n, 965 F.2d 1224, 1228 (2d Cir. 1992), which is “an extraordinary

  remedy never awarded as of right.” Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 24

  (2008). Plaintiff bears the burden of establishing (1) that it is likely to succeed on the merits, (2)

  that it is likely to suffer irreparable harm in the absence of preliminary relief, (3) that the balance

  of equities tips in its favor, and (4) that an injunction is in the public interest. Winter, 555 U.S. at

                                                     9
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 12 of 27 PageID #: 320




  20. The final two factors – the balance of the equities and the public interest, “merge when the

  Government is the opposing party.” L&M Bus Corp. v. Bd. of Educ., 2018 WL 2390125, at *13

  (E.D.N.Y. May 25, 2018) (quoting Nken v. Holder, 556 U.S. 418, 435 (2009)).

                                             ARGUMENT

  I.     PLAINTIFF CANNOT ESTABLISH A LIKELIHOOD OF SUCCESS ON THE
         MERITS

         A.      The Executive Order Should Be Upheld Under The Jacobson Standard

         This is the latest in a series of actions brought in New York and across the country that

  have challenged state and local government restrictions on in-person gatherings enacted to

  reduce the death toll from COVID-19. Such actions contradict a long line of precedent, dating

  back to Jacobson v. Massachusetts, 197 U.S. 11 (1905), in which the Supreme Court declared

  that “a community has the right to protect itself against an epidemic of disease which threatens

  its members,” and that in such times judicial scrutiny is reserved for a measure that “has no real

  or substantial relation to” the object of protecting the public or is “beyond all question, a plain,

  palpable invasion of rights secured by the fundamental law.” Id. at 27, 31; see also Geller v.

  Cuomo, 2020 WL 4463207, at *10 (S.D.N.Y. Aug. 3, 2020) (relying on Jacobson to uphold ban

  of non-essential gatherings of over 50 people); Phillips v. City of N.Y., 775 F.3d 538, 543 (2d

  Cir. 2015) (“‘The right to practice religion freely does not include liberty to expose the

  community . . . to communicable disease.”) (quoting Prince v. Mass., 321 U.S. 158 (1943)).

         The most recent Supreme Court decision in the Jacobson line is South Bay United

  Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (Roberts, C.J., concurring), which is

  dispositive here. The plaintiffs in South Bay challenged an Executive Order issued by the

  Governor of California that limits “attendance at places of worship to 25% of building capacity

  or a maximum of 100 attendees.” Id. at *1. Concurring with the Court’s denial of plaintiffs’


                                                    10
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 13 of 27 PageID #: 321




  application for preliminary injunctive relief, Chief Justice Roberts stated as follows:

           The precise question of when restrictions on particular social activities should be
           lifted during the pandemic is a dynamic and fact-intensive matter subject to
           reasonable disagreement. Our Constitution principally entrusts ‘[t]he safety and the
           health of the people’ to the politically accountable officials of the States ‘to guard
           and protect.’ When those officials “undertake[] to act in areas fraught with medical
           and scientific uncertainties,” their latitude “must be especially broad.

  Id. at *2-*3 (denying injunctive relief against order aimed at limiting spread of COVID-19); see

  also Ass’n of Jewish Camp Operators v. Cuomo, 2020 WL 3766496, at *8 (N.D.N.Y. July 6,

  2020) (joining “the many courts throughout the country that rely on Jacobson when determining

  if a governor’s executive order has improperly curtailed an individual’s constitutional right

  during the COVID-19 pandemic”); Luke’s Catering Service, LLC v. Cuomo, 2020 WL 5425008,

  at *14-15 (W.D.N.Y. Sept. 10, 2020) (applying Jacobson to deny preliminary injunction and

  grant cross-motion to dismiss, in a challenge to New York’s 50-person limit on event venues).10



  10
    This principle of deference to states’ determinations as to how to protect their citizens from the COVID-19
  pandemic has resulted in a chorus of decisions upholding state laws and directives. See, e.g., League of Indep.
  Fitness Facilities & Trainers, Inc. v. Whitmer, 814 F. App’x 125 (6th Cir. 2020) (MI order closing indoor gyms);
  Elim Romanian Pentecostal Church v. Pritzker, 962 F.3d 341 (7th Cir. 2020) (IL order limiting size of religious
  services); In re Abbott, 954 F.3d 772 (5th Cir. 2020) (TX temporary ban on unnecessary procedures, including
  abortion); Corbett v. Cuomo, 20 Civ. 4864, Dkt. No. 13 (S.D.N.Y. July 2, 2020) (NY order requiring travel
  quarantine); Ill. Republican Party v. Pritzker, 2020 WL 3604106 (N.D. Ill. July 2, 2020) (IL gatherings restriction);
  Elmsford Apt. Associates, LLC v. Cuomo, 2020 WL 3498456 (S.D.N.Y. June 29, 2020) (NY eviction moratorium);
  McCarthy v. Cuomo, 2020 WL 3286530 (E.D.N.Y. June 18, 2020) (NY gathering restriction); Slidewaters LLC v.
  Wash. Dep’t of Labor & Indus., 2020 WL 3130295 (E.D. Wash. June 12, 2020) (WA order closing certain
  business); Calvary Chapel Lone Mtn. v. Sisolak, 2020 WL 3108716 (D. Nev. June 11, 2020) (NV order limiting size
  of religious services); Prof’l Beauty Fed. of Cal. v. Newsom, 2020 WL 3056126 (C.D. Cal. June 8, 2020) (CA order
  closing non-essential business); Talleywhacker, Inc. v. Cooper, 2020 WL 3051207 (E.D.N.C. June 8, 2020) (NC
  order closing non-essential business); Best Supplement Guide, LLC v. Newsom, 2020 WL 2615022 (E.D. Cal. May
  22, 2020) (CA order closing non-essential business); Antietam Battlefield KOA v. Hogan, 2020 WL 2556496 (D.
  Md. May 20, 2020) (MD gathering restriction); Open Our Oregon v. Brown, 2020 WL 2542861 (D. Or. May 19,
  2020) (OR order closing non-essential business); Geller v. De Blasio, 2020 WL 2520711 (S.D.N.Y. May 18, 2020)
  (NY gathering restriction); Henry v. DeSantis, 2020 WL 2479447 (S.D. Fla. May 14, 2020) (FL order closing
  businesses and restricting movement); Calvary Chapel of Bangor v. Mills, 2020 WL 2310913 (D. Me. May 9, 2020)
  (ME gatherings restriction); McGhee v. City of Flagstaff, 2020 WL 2308479 (D. Az. May 8, 2020) (AZ stay-at-
  home order and order closing business); Cross Culture Christian Ctr. v. Newsom, 445 F. Supp. 3d 758 (E.D. Cal.
  2020) (CA gathering restriction); Cassell v. Snyders, 2020 WL 2112374 (N.D. Ill. May 3, 2020) (IL stay-at-home
  order); Lighthouse Fellowship Church v. Northam, 2020 WL 2110416 (E.D. Va. May 1, 2020) (VA gathering
  restriction); Gish v. Newsom, 2020 WL 1979970 (C.D. Cal. Apr. 23, 2020) (CA stay-at-home order); Legacy
  Church, Inc. v. Kunkel, 2020 WL 1905586 (D.N.M. Apr. 17, 2020) (NM gathering restriction).


                                                           11
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 14 of 27 PageID #: 322




          The Supreme Court’s decisions in Jacobson and South Bay are dispositive here. New

  York has right to protect itself from a deadly, world-wide pandemic that has already claimed the

  lives of over 210,000 Americans, including over 16,000 New York City residents. The

  Governor’s decision to close or restrict businesses and to postpone or limit gatherings in certain

  areas based on a sharp spike in COVID-19 cases in those areas is eminently reasonable. The

  Executive Order has a real and substantial relation to protecting the public under Jacobson

  because it seeks to contain further spread of this highly infectious disease where authorities have

  found that cluster-based cases threaten the State’s containment of the virus.

          Plaintiffs’ attempts to distinguish Jacobson and South Bay are unavailing. Plaintiffs

  erroneously claim that EO 202.68 “imposes limits on houses of worship while simultaneously

  allowing gatherings of more individuals for comparable secular activity and businesses.” Pl. Br.

  at 19. But in actuality, EO 202.68 accommodates religious activity over secular activity. Indeed,

  in the red zone, non-essential gatherings are banned entirely, non-essential business are 100%

  closed, restaurants are closed for indoor and outdoor dining, and schools are entirely closed.11

  Houses of worship, on the other hand, are only subject to a limit of 25% occupancy or 10 people,

  whichever is fewer. Similarly, in the orange zones, non-essential gatherings are limited to 10

  people, schools and high risk businesses are entirely closed, and restaurants are closed for indoor

  dining. Houses of worship, on the other hand, are only subject to a limit of 33% occupancy or 25

  people, whichever is fewer. Finally, in yellow zones, non-essential gatherings are limited to 25

  people, restaurants cannot seat parties of more than four for indoor dining, and indoor dining is



  11
     Plaintiffs mistakenly claim that non-essential business are “undefined.” Pl. Br. at 16. Executive Order 202.6,
  issued in March, listed what businesses and services in New York State were deemed “essential” and the Empire
  State Development Corporation (“ESD”), a New York State public benefit corporation, also issued guidance in March
  to further clarify which businesses would be considered “essential” or “non-essential.” See Executive Order 202.6,
  available at https://www.governor.ny.gov/news/no-2026-continuing-temporary-suspension-and-modification-laws-
  relating-disaster-emergency; ESD guidance, available at https://esd.ny.gov/guidance-executive-order-2026.

                                                          12
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 15 of 27 PageID #: 323




  already restricted to 25% capacity in New York City. Houses of worship, on the other hand, are

  only subject to a 50% occupancy limit.

         In addition, as discussed in further detail below, any industries that are permitted to be

  open at full capacity in the yellow or orange zones are quite different from houses of worship,

  and thus are not appropriate comparators. See S. Bay, 140 S. Ct. 1613 (finding that operating

  grocery stores, banks, and laundromats was dissimilar to worship services); Elim Romanian

  Pentecostal Church, 962 F.3d at 347 (finding church service unlike grocery stores, pharmacies,

  and warehouses, and more like concerts and movie theaters).

         To the extent Plaintiffs attempt to imply that the Jacobson standard does not apply to

  claims concerning the Free Exercise Clause, they are incorrect. South Bay dealt with a free

  exercise claim, and Chief Justice Roberts nonetheless applied Jacobson. The Seventh Circuit in

  Elim Romanian Pentecostal Church, 962 F.3d at 347, also recently applied Jacobson to a Free

  Exercise claim and cited to Jacobson to uphold an order that restricted religious gatherings to ten

  people. In that case, the court also relied on Jacobson to reject the plaintiff’s argument that the

  court should overturn the order because warehouses were allegedly more dangerous than

  religious services or because it was arbitrary for the state not to “differentiate between the

  maximum gathering permitted in a small church and a cathedral with seats for 3,000.” Id.

         Similarly, the district court in Association of Jewish Camp Operators, 2020 WL

  3766496, at *8, relied on Jacobson to reject a Free Exercise challenge to an Executive Order

  prohibiting overnight camps. The plaintiffs in that case, similar to Plaintiffs here, argued that the

  Second Circuit found in Phillips, 775 F.3d 538, that Jacobson does not apply to the Free

  Exercise Clause. See Pl. Br. at 19; Ass’n of Jewish Camp Operators, 2020 WL 3766496, at *8.

  The court disagreed, finding that “[c]ontrary to Plaintiffs’ position, the Second Circuit explicitly



                                                   13
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 16 of 27 PageID #: 324




  stated that it followed the reasoning of Jacobson when concluding that a mandatory vaccination

  policy, as a condition for admission to school, did not violate the Free Exercise Clause. Ass’n of

  Jewish Camp Operators, 2020 WL 3766496, at *8 (discussing Phillips, 775 F.3d 538).

         Because Jacobson applies to Plaintiffs’ claims, and such claims cannot survive muster

  thereunder, Plaintiffs have no chance of success on the merits. The preliminary injunction can be

  denied on this basis alone.

         B.      The Executive Order Does Not Violate The First Amendment

                 1. The Executive Order Is Facially Neutral And Does Not Prevent Plaintiffs’
                    Free Exercise Of Religion

         Even if the deferential Jacobson standard did not apply, Plaintiffs’ claim still cannot

  succeed under standard First Amendment analysis. To “state a free exercise claim, a plaintiff

  generally must establish that ‘the object of [the challenged] law is to infringe upon or restrict

  practices because of [its] religious motivation,’ or that the law’s ‘purpose . . . is the suppression

  of religion or religious conduct.’” Congregation of Rabbinical Coll. of Tartikov, Inc. v. Vill. of

  Pomona, 915 F. Supp. 2d 574, 619 (S.D.N.Y. 2013) (quoting Church of Lukumi Babalu Aye, Inc.

  v. Hialeah, 508 U.S. 520, 533 (1993)). The right of the free exercise does not relieve an

  individual or entity of the obligation to comply with a “valid and neutral law of general

  applicability.” Employment Div., Dept. of Human Res. of Ore. v. Smith, 494 U.S. 872 (1990). As

  a result, where a limitation on the exercise of religion is not the object, “but merely the incidental

  effect of a generally applicable and otherwise valid provision, the First Amendment has not been

  offended.” Id. at 878. Therefore, a law that only incidentally imposes a burden on the exercise of

  religion need only be supported by a rational basis. WTC Families for a Proper Burial, Inc. v.

  City of N.Y., 567 F. Supp. 2d 529, 539-40 (S.D.N.Y. 2008); Fortress Bible Church v. Feiner, 694

  F.3d 208, 220 (2d Cir. 2012).


                                                    14
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 17 of 27 PageID #: 325




           Here, counter to Plaintiffs’ claims, the Executive Order is neutral and generally

  applicable. Indeed, the Executive Order applies to all non-essential industries, activities, and

  gatherings, as it restricts or closes schools, public gatherings of any kind, and non-essential

  businesses. Plaintiffs argue that “a law is ‘not neutral’ where ‘the religious ritual it regulates is

  the only conduct subject to the’ restriction by that restriction’s text.” Pl. Br. at 13 (quoting Cent.

  Rabbinical Congress of the U.S. & Can. v. N.Y.C. Dep’t of Health & Mental Hygiene, 763 F.3d

  183, 195 (2d Cir. 2014)) (emphasis added). Plaintiffs’ religious practice is certainly not the only

  conduct subject to restriction by the Executive Order, which Plaintiffs acknowledge.

           The fact that there are restrictions specific to houses of worship does not mean that the

  Executive Order is not generally applicable. Indeed, the Nevada District Court denied a motion

  for a preliminary injunction against a similar Executive Directive that covered many industries,

  activities, and gatherings, but had a specific rule limiting houses of worship to 50% capacity.

  Calvary Chapel Dayton Valley v. Sisolak, 2020 WL 4260438, at *1 (D. Nev. June 11, 2020). The

  plaintiff argued that this rule targeted religion and had lesser restrictions on comparable secular

  activity. Id. The court found that there were both “some secular activities comparable to in-

  person church services that are subject to more lenient restrictions” and others “subject to more

  stringent restrictions.” Id. (emphasis in original). As a result, the directive was not “an implicit or

  explicit attempt to specifically target places of worship” and was instead “neutral and generally

  applicable.” Id. Thus, the court rejected plaintiff’s facial Free Exercise challenge.” Id.12

           Similarly here, the Executive Order applies to all non-essential activities and thus does not

  specifically target places of worship. Accordingly, it need only be supported by a rational basis.


  12
    Both the Supreme Court and the Ninth Circuit subsequently denied plaintiffs’ requested injunctive relief. Calvary
  Chapel Dayton Vall. v. Sisolak, 140 S. Ct. 2603 (2020); Calvary Chapel Dayton Valley v. Sisolak, 2020 WL
  4274901, at *1 (9th Cir. July 2, 2020) (citing S. Bay, 140 S.Ct. 1613). Plaintiffs only cite the dissent in the Supreme
  Court’s decision in Calvary. Pl. Br. at 19 (quoting Calvary, 140 S. Ct. at 2608 (Alito, J., dissenting)).

                                                            15
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 18 of 27 PageID #: 326




  Ass’n of Jewish Camp Operators, 2020 WL 3766496, at *10 (“The Supreme Court has

  established ‘the general proposition that a law that is neutral and of general applicability need not

  be justified by a compelling governmental interest even if the law has the incidental effect of

  burdening a particular religious practice.’”) (quoting Church of Lukumi Babalu Aye, Inc., 508

  U.S. at 531). The rational basis for the Executive Order is, of course, the State’s continuing

  exercise of its police power to mitigate the ongoing public health crisis of COVID-19.

         There are undeniable increases in COVID-19 cases in and around the neighborhoods that

  are subject to the Executive Order, and the rates of new cases and the positivity rates in these

  neighborhoods is significantly higher than in the rest of New York City. Guidance from all public

  health organizations is clear that social distancing is the best tool to prevent or reduce the spread

  of COVID-19. The Executive Order seeks to temporarily implement renewed restrictions on

  gatherings in these neighborhoods to end these spikes before they get worse within these

  neighborhoods and to prevent this renewed outbreak from spreading further outward. See id. at

  *16 (“[P]reventing the spread of COVID-19 is a legitimate interest, and that interest is rationally

  related to the prohibition on overnight camps.”); McCarthy, 2020 WL 3286530, at *6 (“Given

  the seriousness of the COVID-19 pandemic, I find it exceedingly unlikely that plaintiffs will be

  able to demonstrate that the COVID-19 Executive Orders do not have a rational basis.”).

                 2. The Executive Order Does Not Discriminate Against Religious Practice
                    Because It Does Not Permit “Comparable” Secular Conduct

         Plaintiffs incorrectly claim that the Executive Order “impermissibly discriminate against

  religious practice while simultaneously permitting comparable secular conduct.” Pl. Br. at 12. To

  the contrary, the Executive Order does not permit comparable secular conduct, because as

  explained above, it restricts religious practice less than secular conduct. See Section I.A., supra.

         Plaintiffs nonetheless contend that EO 202.68 improperly permits schools, universities,


                                                    16
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 19 of 27 PageID #: 327




  and restaurants for indoor and outdoor dining to remain open, while religious gatherings are

  limited to 50% capacity. Plaintiffs ignore the significant other restrictions placed on these

  activities, however. Indoor dining is currently limited to 25% capacity, and must end at midnight.

  Further, parties are limited to groups of ten people, and there are various other safety precautions

  aimed at preventing parties from mingling. There are also extensive safety precautions in

  schools, and a significant number of students are engaged in full or partial remote learning.

         Moreover, Plaintiffs’ comparison of religious services to dining is misplaced. Dining is

  unlike a religious service because in the case of ordinary restaurant service, the customers arrive

  and leave at different times, and individuals do not gather and mingle together with groups

  outside their party. With religious gatherings, on the other hand, individuals arrive at the same

  time, intermingle amongst each other, engage in prayer together as well singing, chanting, and

  dancing together, and generally leave at the same time. The State has been consistent with its

  restrictions of comparable events in which people arrive simultaneously, intermingle amongst

  each other, watch or engage in some event together, and leave at the same time. For example,

  currently all music and performance venues are required to remain closed throughout the entire

  State due to the risks posed by individuals arriving at the same time, intermingling during the

  event, and leaving en masse. Large events, such as weddings, are subject to certain numerical

  restrictions for the same reason. Theaters also remain closed.

         For the same reasons, Plaintiffs are incorrect that offices, malls, and retail stores are

  comparable to religious services. In orange zones, such industries are permitted to open at 50%

  capacity, while religious services are restricted to 25% capacity. But again, malls and retail

  stores do not involve individuals arriving and departing at the same time and intermingling while

  jointly participating in the same event. Further, social distancing is possible within offices, but



                                                   17
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 20 of 27 PageID #: 328




  social distancing is less possible when individuals participate in joint prayer, singing, chanting,

  and dancing. Further, the risk of spread of COVID-19 is higher if people are raising their voices

  in some way, such as when singing or chanting. See Dufort Decl. ¶ 65.

           Indeed, other courts have agreed that religious gatherings are more comparable to

  “functions that occur in auditoriums, such as concerts and movies,” Elim Romanian Pentecostal

  Church, 962 F.3d at 346, than to shopping or work spaces. As explained by the Seventh Circuit,

  concerts, movies, and religious gatherings place “members of multiple families close to one

  another for extended periods, while invisible droplets containing the virus may linger in the air.

  Functions that include speaking and singing by the audience increase the chance that persons

  with COVID-19 may transmit the virus through the droplets that speech or song inevitably

  produce.” Id. The court also rejected the plaintiff’s counterargument that people remain together

  for extended periods in warehouses and offices, noting that “most offices contain spaces that

  provide social distancing” and that warehouse workers were unlikely to “engage in the sort of

  speech or singing that elevates the risk of transmitting the virus.” Id. at 347. Further, Chief

  Justice Roberts also observed that concerts and church services are comparable to each other, but

  different from stores “in which people neither congregate in large groups nor remain in close

  proximity for extended periods.” See S. Bay, 140 S. Ct. at 1613 (Roberts, C.J., concurring).13

           Because Plaintiffs cannot establish a comparable activity that is less restricted within the

  relevant zones, any infringement on Plaintiffs’ free exercise of their religion is therefore

  incidental. “Courts have upheld more extreme measures taken in response to public health needs,

  including quarantines, which limit a person’s right to assemble with any other person.” Amato v.


  13
    The holding in the preliminary injunction decision in Soos v. Cuomo, 2020 WL 3488742 (N.D.N.Y. June 26,
  2020), cited by Plaintiffs, is therefore not applicable. In Soos, the plaintiffs showed that greater restrictions were
  being placed on gatherings for religious observances than on other types of comparable gatherings. Id. at *12.
  Plaintiffs have failed to show that here.

                                                             18
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 21 of 27 PageID #: 329




  Elicker, 2020 WL 2542788, at *11 (D. Conn. May 19, 2020) (citing, inter alia, Compagnie

  Francaise de Navigation a Vapeur v. La. Bd. of Health, 186 U.S. 380 (1902)).

                   3. The Executive Order Does Not Target Conduct Because Of Its Religious
                      Motivation, Nor Does It Target The Orthodox Jewish Community

          Plaintiffs flatly err in claiming that Governor Cuomo has singled out the Orthodox Jewish

  community for discriminatory treatment. See Pl. Br. at 17-18. To the extent Governor Cuomo

  stated to “religious institutions” and “members of the ultra-Orthodox community” that “[i]f you

  do not agree to enforce the rules, then we’ll close the [religious] institutions down” (Pl. Br. at

  17), that was simply to explain that houses of worship would not be exempt from this generally

  applicable Executive Order. Governor Cuomo did not single out this community for negative

  treatment, but clarified that this community would not receive special treatment. Such statement

  is entirely consistent with the Constitution and the First Amendment. Employment Div., Dept. of

  Human Resources of Ore., 494 U.S. 872 (right of the free exercise does not relieve an individual

  or entity of the obligation to comply with a “valid and neutral law of general applicability”).

          Nor was it discriminatory to acknowledge the fact that religious gatherings are mass

  gatherings that raise the potential of spread of COVID-19. Pl. Br. at 17. At this stage in the

  pandemic, it is no longer subject to dispute that mass gatherings can act as super-spreading

  events. Dufort Decl. ¶ 62-71. And a mass gathering is not less dangerous simply because it is

  religious in nature. Moreover, “‘[t]he right to practice religion freely does not include liberty to

  expose the community . . . to communicable disease.’” Phillips, 775 F.3d at 543 (quoting Prince,

  321 U.S. at 166-67).14



  14
     Further, the myriad of organizations that object to EO 202.68 shows that it does not only affect the Orthodox
  Jewish community uniquely. Indeed, a Catholic church, a law firm, and a car dealership have all initiated suits.
  Roman Catholic Diocese of Brooklyn, New York v. Cuomo, No. 20-cv-4844 (E.D.N.Y.); Plaza Motors of Brooklyn,
  Inc. v. Cuomo, No. 20-4851 (E.D.N.Y.) (car dealership); and Turturro Law, P.C. v. Cuomo, No. 20-cv-4824
  (E.D.N.Y. (law firm).

                                                         19
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 22 of 27 PageID #: 330




                  4. Even If Strict Scrutiny Applies – Which It Does Not – Plaintiffs’ Claims Would
                     Still Fail

          Strict scrutiny requires the State to show that the order “advance[s] interests of the

  highest order” and that it is “narrowly tailored in pursuit of those interests.” Church of Lukumi

  Babalu Aye, Inc., 508 U.S. at 546. The fight against COVID-19 is indeed a governmental interest

  of the highest order; “it bears repeating what is at stake . . . the [State] seeks to slow the spread of

  a virus that has hospitalized and killed tens of thousands of New Yorkers and infected hundreds

  of thousands more – in less than three months’ time.” Geller, 2020 WL 2520711, at *4. It is

  essential that New York City never get close to repeating the fast spread of COVID-19 and the

  resulting severe illnesses and deaths that occurred earlier this year. The Executive Order at issue

  here is narrowly tailored to that interest.

          Although federal courts have repeatedly refused to apply the strict scrutiny standard to

  COVID-related executive orders, they have also repeatedly stated in dicta that these critical

  public health provisions would meet either standard. See, e.g., Legacy Church, Inc., 2020 WL

  1905586, at *38 (“The [New Mexico] Order is reasonably related to the demands of the public

  health crisis, coronavirus. Moreover, if the [] Order was subject to a strict scrutiny analysis, the

  Court would conclude that it meets strict scrutiny.”); Calvary Chapel of Bangor, 2020 WL

  2310913, at *9 n.17 (“Even if the [Maine] orders were subject to heightened scrutiny, the

  Governor would likely be able to show that they serve a compelling government interest

  (preventing the spread of COVID-19) and that they are narrowly tailored.”).

          The same result follows for the Executive Order at issue here, particularly given the

  unprecedented ferocity of the disease in New York City and the extraordinary tailoring efforts

  the State has made. Indeed, prior Executive Orders applied city-wide or statewide. This

  Executive Order is so narrowly tailored that Governor Cuomo has declined to target areas by zip


                                                    20
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 23 of 27 PageID #: 331




  code because that was not specific enough. Further, the Executive Order sets out rules for three

  different zones, to ensure that restrictions were not unnecessarily harsh on the zones outside the

  primary hotspots. In addition, most of the City is not within the zones at all: because the

  increases in cases are specific to certain neighborhoods, so is the Executive Order.

         Further, the restrictions on religious gatherings are narrowly tailored because there are

  again three different zones and religious gatherings are only subject to the strictest limits within

  the primary hotspots. In addition, these restrictions are necessary within these neighborhoods and

  communities, because that is where the spikes in cases are happening. The First Amendment’s

  protections do not require that the government ignore reality and common sense. The data is

  clear that these outbreaks are happening in these specific neighborhoods, and the government is

  acting on this data. To be clear, reacting quickly and decisively to prevent these spikes from

  getting out of control is certainly an “interest of the highest order,” and an Executive Order

  focusing on the neighborhoods with the spikes is narrowly tailored to that interest.

         Plaintiffs also assert that prior, less severe restrictions were not enforced and thus it is

  irrational that the new, more severe restriction will be enforced. But there is nothing irrational

  about the State changing tactics based on changing circumstances. See S. Bay, 140 S. Ct. at 1614

  (Roberts, C.J., concurring) (measures to prevent spread “should not be subject to second-

  guessing” especially where “a party seeks emergency relief in an interlocutory posture, while

  local officials are actively shaping their response to changing facts on the ground”). Also, it is

  clear that the prior rules and enforcement were insufficient to prevent the spikes in cases in these

  neighborhoods. Moreover, enforcement is largely at the local level, and to the extent the prior

  restrictions may have been under-enforced, it was not due to any action or inaction by the State.

         Plaintiffs also complain that the Executive Order is targeting neighborhoods based on an



                                                   21
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 24 of 27 PageID #: 332




  increase in positive tests, but argues that hospitalizations and deaths would be the better indicator

  of an actual increase in COVID-19 cases. However, it is common knowledge at this point that

  hospitalizations and deaths are lagging indicators for increases in COVID-19 cases. The State

  must be able to act as quickly as possible where there are spikes in infection cases in order to

  protect the public health. Here, there is clear evidence of spikes in the relevant neighborhoods.

         Finally, Plaintiffs complain about Governor Cuomo’s threats that religious gatherings

  will be shut down if they do not comply with the Executive Order. However, there is no basis for

  Plaintiffs to complain about a threatened enforcement, because it assumes that the relevant

  synagogues will refuse to comply with the Executive Order. The Court should not make such an

  assumption, and thus this claim regarding potential enforcement is not yet ripe. United States v.

  Fell, 360 F.3d 135, 140 (2d Cir. 2004) (The ripeness requirement “prevent[s] a federal court

  from entangling itself in abstract disagreements over matters that are premature for review

  because the injury is merely speculative and may never occur.”).

  II.    THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST WEIGH IN
         FAVOR OF NEW YORK’S MISSION TO PROTECT ITS CITIZENS FROM A
         GLOBAL PANDEMIC

         The balance of equities and considerations of the public interest decidedly weigh in favor

  of denying Plaintiffs’ request for emergency relief. “As the Supreme Court reaffirmed in

  Winter[, 555 U.S. 7], a plaintiff seeking a preliminary injunction must demonstrate not just that

  they have some likelihood of success on the merits and will suffer irreparable harm absent an

  injunction, but also that the ‘balance of the equities tips in his favor and an injunction is in the

  public interest.’” Otoe-Missouria Tribe v. N.Y.S. Dep’t of Fin. Svcs., 769 F.3d 105, 112 n.4. (2d

  Cir. 2014). “These factors merge when the Government is the opposing party.” Make the Rd.

  N.Y. v. Cuccinelli, 419 F. Supp. 3d 647, 665 (S.D.N.Y. 2019) (citing Nken, 556 U.S. at 435).

         Further, the court must ensure that the “public interest would not be disserved” by the

                                                    22
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 25 of 27 PageID #: 333




  issuance of a preliminary injunction. Salinger v. Colting, 607 F.3d 68, 80 (2d Cir. 2010). In

  exercising their discretion in whether to enter an injunction, courts “should pay particular regard

  for the public consequences in employing the extraordinary remedy of injunction.” N.Y.S. Rifle

  & Pistol Ass’n v. City of N.Y., 86 F. Supp. 3d 249, 258 (S.D.N.Y. 2015), aff’d, 883 F.3d 45 (2d

  Cir. 2018) (quoting Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982)). This

  consideration includes the government’s interest in public health. Million Youth March, Inc. v.

  Safir, 155 F.3d 124, 125-26 (2d Cir. 1998) (modifying injunction because District Court failed to

  consider government’s interest in, inter alia, public health against First Amendment rights).

         The government’s interest in preventing spikes in COVID-19 cases from increasing in

  severity is vitally important. Restricting all public gatherings, including religious gatherings,

  within neighborhoods that are seeing a spike in cases certainly furthers that interest. See Ass’n of

  Jewish Camp Operators, 2020 WL 3766496, at *21 (injunction was not in the public interest due

  to “the unprecedented nature of the COVID-19 pandemic, the deadly nature of the virus itself,

  the lack of a vaccine at the time of this writing, and lack of scientific agreement about its

  transmission”). Plaintiffs’ interest in having indoor, in-person religious gatherings of as many

  people as they wish, at a time when cases are spiking in and around their neighborhoods, cannot

  outweigh the critical need to ensure that the infection spikes do not rapidly increase and spread

  further. New York City saw firsthand how quickly the spread of COVID-19 can spiral out of

  control, and New York City saw firsthand how the result was an overwhelmed hospital system

  and a dramatic increase in severe illnesses and deaths. It is vital that the government be able to

  do everything possible to stop any case increases.

         Plaintiffs’ claim that they will adhere to “rigorous health and safety protocols” is

  insufficient to ensure that the State can get the spike in COVID-19 cases under control. Pl. Br. at



                                                   23
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 26 of 27 PageID #: 334




  21. As explained above, religious services have specific risk factors, including that individuals

  arrive at the same time, intermingle amongst each other, engage in prayer, singing, chanting, and

  dancing together, and then leave at the same time. Plaintiffs concede as much. Pl. Br. at 9-10

  (services will involve recitation of prayers sure to cause emotional reactions and each congregant

  giving a reading). Then there are further risks, given that individuals must remove their masks in

  order to eat at religious celebrations.

          Also, Plaintiffs’ claim that they have adhered to “rigorous health and safety protocols”

  and that their continued adherence to “rigorous health and safety protocols” should itself be

  sufficient to prevent a spike in cases is clearly mistaken, as there is currently a spike of COVID-

  19 cases in their neighborhoods. The current restrictions, guidelines, and enforcement levels

  plainly are not working in some areas. Thus, further restrictions and enforcement are necessary.

          Accordingly, the public interest and equitable considerations require the denial of

  Plaintiffs’ motion. See Winter, 55 U.S. at 23-24 (holding “proper consideration” of public

  interest and equitable factor “alone require[d] denial of the requested injunctive relief”).

  III.    PLAINTIFF HAS NOT SHOWN A LIKELIHOOD OF IRREPARABLE HARM

          Plaintiffs failed to present sufficient evidence that the temporary measures implemented

  to combat the COVID-19 pandemic will cause it irreparable harm. Vis Vires Grp., Inc. v.

  Endonovo Therapeutics, Inc., 149 F. Supp. 3d 376, 390 (E.D.N.Y. 2016) (“To satisfy the

  irreparable harm requirement, Plaintiffs must demonstrate that absent a preliminary injunction

  they will suffer an injury that is neither remote nor speculative, but actual and imminent, and one

  that cannot be remedied if a court waits until the end of trial to resolve the harm.”) (quoting

  Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007)). EO 202.68 still

  permits religious gatherings. Indeed, as described above, religious gatherings have maximum

  occupancy limits higher than other public gatherings. In addition, even the most restrictive limit

                                                   24
Case 1:20-cv-04834-KAM-RML Document 10 Filed 10/09/20 Page 27 of 27 PageID #: 335




  in the red zones permits religious gatherings of up to ten people, which is the minimum

  requirement of a minyan, the quorum required for traditional Jewish public worship.

         On the other hand, the State suffers irreparable harm any time that it is enjoined by the

  court from enforcing one of its policies. Maryland v. King, 567 U.S. 1301, 1301 (2012) (Roberts,

  C.J., in chambers). In the present case, such harm is manifest because the policy Plaintiffs

  challenge is intended to halt neighborhood spikes in COVID-19 cases and prevent deadly

  infections from increasing exponentially and spreading more widely. Enjoining the Executive

  Order would impair the State’s critical ability to rapidly address the developing hotspots, and

  would thereby endanger the public health.

                                           CONCLUSION

         For the reasons set forth above, Governor Cuomo respectfully requests that the Court

  deny Plaintiffs’ motion for a temporary restraining order and preliminary injunction and grant

  such other and further relief as the Court deems just and proper.

  Dated: New York, New York                            LETITIA JAMES
         October 9, 2020                               Attorney General of the State of New York
                                                       Attorney for Governor Cuomo

                                                       By: ____/s/_Todd A. Spiegelman______
                                                       Todd A. Spiegelman
                                                       Erin R. McAlister
                                                       Maryam Jazini Dorcheh
                                                       Assistant Attorneys General
                                                       28 Liberty Street, New York, NY 10005
                                                       (212) 416-8661




                                                  25
